
	
		II
		112th CONGRESS
		2d Session
		S. 2700
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  pyrimethanil.
	
	
		1.Pyrimethanil
			(a)In
			 generalHeading 9902.10.36 of the Harmonized Tariff Schedule of
			 the United States (relating to pyrimethanil) is amended by striking the date in
			 the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
